FILED
                                                                                       COURT OF APPEALS


                                                                                       2015 FEB - 3    Ali 9: 06.
                                                                                                      GTGH
                                                                                       STATE OF WASHINGTON

                                                                                        BY
                                                                                                0     UTY




               IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


                                                     DIVISION II


 STATE OF WASHINGTON,                                                                   No. 45377 -1 - II


                                        Respondent,                            UNPUBLISHED OPINION


          v.




 ALAN J. HECKARD,


                                        Appellant.


        BJORGEN, A.C. J. —           Alan Heckard pled guilty to first degree extortion and, following a

subsequent restitution hearing, was ordered to pay. $4,279. 52 in restitution. Heckard appeals the

trial court' s restitution order but does not assert any error with the order. Instead he asserts that

he should be allowed to withdraw his guilty plea because the trial court entered the plea in

violation ofhis due process rights and his right to a jury trial. Heckard has also filed a statement

of additional grounds       for   review ( SAG),     but his SAG fails to sufficiently inform this court " of

the nature and occurrence of alleged errors" in his restitution order, and thus we do not address


it. RAP 10. 10( c).      Because Heckard did not timely appeal his guilty plea conviction and because

none of   the   issues   raised   in this   appeal asserts   any   error   in the   restitution order, we affirm.
No. 45377 -1 - II



                                                        FACTS


        On March 8, 2013, the State charged Heckard with two counts of first degree extortion,

one count of second degree malicious mischief, and one count of harassment. On April 26,

Heckard entered into a plea agreement with the State, under which he would plead guilty to one

count of first degree extortion in exchange for the State dropping his remaining charges and

recommending an exceptional downward sentence of one year and one day of incarceration

followed by one year of community custody. As part of the plea agreement, Heckard also agreed

that his restitution would relate to both "      charged counts and uncharged         counts."   Clerk' s Papers


 CP) at 8. Following an April 26 plea hearing at which the trial court entered into a lengthy

colloquy with Heckard regarding his waiver of certain rights by pleading guilty, the trial court

accepted Heckard' s guilty plea, finding that he entered into the plea agreement " knowingly,

intelligently, voluntarily,   [ and   with] no   threats   or coercion."   Report of Proceedings ( RP) at 13.


        At Heckard' s May 3 sentencing hearing, the trial court ruled that it would impose the

State' s recommended exceptional downward sentence of one year and one day of incarceration,

and it entered its judgment and sentence that same day. Heckard did not appeal his guilty plea

conviction.




        Over three months later, on August 16 the trial court held a restitution hearing and

entered a restitution order directing Heckard to pay $4, 279. 52. On September 11 Heckard filed a

notice of appeal    that sought   review " of    the   restitution order entered on   August 16, 2013."    CP at


44.




                                                            2
No. 45377 -1 - II



                                                            ANALYSIS


          In this appeal from the trial court' s August 16 order of restitution, Heckard contends that


he should be; allowed to withdraw his guilty plea because the trial court entered the plea in

violation of   his due     process rights and        his   right   to   a   jury trial.'   With certain exceptions not


relevant here, RAP 5. 2( a) provides that " a notice of appeal must be filed in the trial court within .


  30 days after the entry of the decision of the trial court that the party filing the notice wants

reviewed."     Therefore, if Heckard wanted to challenge the validity of his guilty plea conviction

in a direct appeal, he had 30 days from the entry of his judgment and sentence on May 3, 2013 in

which to file a notice of appeal. Heckard did not do so and, thus, the validity of his unchallenged

guilty plea conviction is not properly before us in this appeal from the trial court' s restitution

order. Accordingly, we do not further address it.

          In his SAG, Heckard appears to complain about the past conduct of his extortion victim

and other residents of the recreational vehicle park in which he and the victim lived. Heckard


fails to explain, though, how these complaints relate to any error in the restitution order that is

the   subject of   this   appeal,   contrary to the        requirements of         RAP 10. 10( c).   Accordingly, we do not




  Specifically, Heckard argues that the trial court entered his guilty plea in violation of his due
process rights     because: ( 1) the plea agreement failed to mention the mens rea element required
to convict him of first degree extortion and, thus, lacked a sufficient factual basis upon which the
trial   court could accept       his   plea; (   2) the record does not establish a knowing and voluntary
waiver of his rights in light of the trial court' s failure to inform Heckard of his privilege against
self incrimination,
     -                right to a jury trial, and right to confront adverse witnesses; and ( 3) the vague
restitution term regarding " charged counts and uncharged counts" shows that the State and
defendant lacked a " meeting of the minds" and, thus, demonstrates that Heckard did not
knowingly and voluntarily enter into the plea agreement. Br. of Appellant at 8. Heckard also
argues ( 4) that the trial court entered his guilty plea in violation of his jury trial right because
neither the plea agreement nor the trial court had specifically advised him about " his right to
participate in selecting jurors, his right to a fair and impartial jury, his right to a jury of twelve
people, or   his   right   to   a unanimous verdict."          Br. of Appellant at 18.



                                                                    3
No. 45377 -1 - II



further address his SAG. Because Heckard does not claim any error in the restitution order that

is the subject of this appeal, we affirm.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




                                                                           4,
 We concur:




 Wo : SWICK, J.




                                                   4